Case 1:20-cv-24849-MGC Document 4 Entered on FLSD Docket 11/25/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                   CASE NO.: 20-cv-24849-MGC

 WINDY LUCIUS,

        Plaintiff,

 v.

 MARATHON PETROLEUM CORPORATION,

        Defendant.
                                                        /

                        CERTIFICATE OF INTERESTED PERSONS
                       AND CORPORATE DISCLOSURE STATEMENT

        Plaintiff Windy Lucius hereby files this Corporate Disclosure Statement and Certificate of

 Interested Persons:

         1.     The name of each person, attorney, association of persons, firm, law firm,
 partnership, and corporation that has or may have an interest in the outcome of this action –
 including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies
 that own 10% or more of a party’s stock, and all other identifiable legal entities related to any party
 in the case:
                Plaintiff’s Counsel, J. Courtney Cunningham, Esq.
                J. Courtney Cunningham, PLLC
                Windy Lucius, Plaintiff
                Marathon Petroleum Corporation, Defendant

        2.       The name of every other entity whose publicly-traded stock, equity, or debt may be
 substantially affected by the outcome of the proceedings:

                Unknown.

        3.      The name of every other entity which is likely to be an active participant in the
 proceedings, including the debtor and members of the creditors’ committee (or twenty largest
 unsecured creditors) in bankruptcy cases:

                ADASure, Plaintiff’s web accessibility expert
Case 1:20-cv-24849-MGC Document 4 Entered on FLSD Docket 11/25/2020 Page 2 of 2




         4.     The name of each victim (individual or corporate) of civil and criminal conduct
 alleged to be wrongful, including every person who may be entitled to restitution:

                Windy Lucius

         I hereby certify that, except as disclosed above, I am unaware of any actual or potential
 conflict of interest involving the district judge and magistrate judge assigned to this case, and will
 immediately notify the Court in writing on learning of any such conflict. I further certify that I
 have inserted “None” if there is no actual or potential conflict of interest.

                                                Respectfully submitted,

                                                /s/ J. Courtney Cunningham
                                                J. Courtney Cunningham, Esq.
                                                J. COURTNEY CUNNINGHAM, PLLC
                                                FBN: 628166
                                                8950 SW 74th Court, Suite 2201
                                                Miami, FL 33156
                                                T: 305-351-2014
                                                cc@cunninghampllc.com

                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 25, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using the CM/ECF system.

                                                /s/ J. Courtney Cunningham
                                                J. Courtney Cunningham, Esq.




                                                   2
